Title: Report on the Petition of David M. Randolph, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792 Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of David M. Randolph, respectfully makes the following report thereupon.

The said petition seeks compensation for a quantity of flour, taken by the then enemy, in the year 1776; founding the claim upon the following suggestions.
1st. That Richard Randolph, the petitioner’s testator, some time early in the year 1776, contracted to furnish a certain quantity of flour to one Benjamin Baker, for the use of the American troops then stationed in the vicinity of Norfolk; towards the execution of which contract, 240 barrels of flour were put on board a sloop, commanded by a Captain Peck, to be delivered to the said Baker.
2d. That on her way to the intended place of delivery, the Sloop was stopped by an order of Major General Lee, detained under guard for eleven days, and in consequence of the detention, captured by the enemy with her cargo.
The first of these suggestions is satisfactorily supported by the concurrent testimony of Benjamin Harrison junior, Robert Roberts and Benjamin Baker, (Documents A, B, and C).
But the second of them does not appear to the Secretary, to be supported in such a manner, as, officially considered, ought to be deemed entirely satisfactory.
The deposition of Richard Randolph is full and explicit, to the point. But whatever weight this may [be] entitled to, in the private contemplation of persons acquainted with the character of the deponent, it cannot, in an official view, be admitted as a voucher. The principle of excluding the testimony of the party interested, as in support of his own claim, is not less necessary to be observed, for the security of the public, than for the security of individuals. It is also matter of remark, that this deposition is at a distance of near ten years from the circumstance testified, which, with every allowance for the most scrupulous good faith, is of a nature to weaken the reliance on the accuracy of the Statement.
It is true, indeed, that the deposition of Benjamin Harrison, junior, is in affirmance of the same point. But the mode of expression used implies an indefinite and imperfect recollection of the transaction. The words of his deposition, in one place, are these, “This deponent, thinks that in a day or two after receiving information of the detention of the vessel, he went to Williamsburg and procured an order from General Lee to countermand his order for stopping this vessel, which order he gave to the said Peck, then at Williamsburg, with his, the deponent’s commands to go immediately to Sandy point, to take charge of his vessel, and proceed to Smithfield or Suffolk, as he should most convenient for avoiding the enemy.” In another place, the following clause is added;—“This Deponent perfectly remembers General Lee being at Curl’s, the seat of the said Randolph, on his return from South Carolina, to join the northern army, and thinks that, in his presence, General Lee agreed, with the said Randolph, during a conversation on the subject, that the above mentioned Vessel, with the aforesaid quantity of flour, on board, was stopped by his orders, and was taken in consequence thereof, and that he would try to get him paid by Congress, whenever he had leisure.”
Interpreting the first clause by the last, the inference seems to be, that the deponent did not mean to state, as an ascertained fact, the alleged agency of General Lee, intending only to assert a persuasion more or less distinct.
And the objection from distance of time is stronger in this, than in the first instance; a period of near fourteen years having intervened.
The following circumstances are of a nature to occasion additional uncertainty.
The letter (document D) which is produced from Richard Taylor, who is stated to have been the Officer commanding at the place, where the vessel was detained, mentions; that the Captain of the vessel was sent for to Williamsburg, by a Committee, which then sat there, though Mr. Taylor did not know what he was detained for (implying that he was detained by the Committee). This intervention of a civil body furnishes an argument, that the detention might have been by their Order.
It does not appear, that General Lee ever made any representation in favor of the claim to Congress.

But admitting, as alleged, that the detention was by his order, the cause of it was wholly unexplained. It cannot be conceded, that the mere detention of a vessel, for some days, by a military Officer, is under all circumstances, a sufficient ground for claiming compensation from the public for any loss, which may have ensued. The position of the enemy, as it regarded the probability of a supply falling into their hands, may have rendered the detention justifiable.
Neither does it appear, except by the concession alleged to have been made by General Lee, at the house of Mr. Randolph, that the loss of the flour was in consequence of the detention; a circumstance equally material with the one last mentioned. It is clear, that there was danger of capture from the enemy in any event. Mr. Harrison states, that the enemy then marauded in small tenders up James river, in which river the capture took place. It is, in the abstract, possible, that the detention might have even given a better chance of escape. The concession by General Lee, supposing it established, not being accompanied by facts or reasons, would hardly be conclusive.
With every disposition personally to confide in the candor and truth of the representations, which are made, as they regard the impressions of the parties concerned, the considerations, which have been noticed, furnish, at this day, weighty official objections to the admission of the claim.
It is, besides, barred by the Acts of limitation.
And it appears from the shewing of the petitioner and the documents produced, that no regular step was taken towards an application to the government, till late in the year 1785, between nine and ten years after the origination of the claim.
All which circumstances being considered, and the difficulty, if not impracticability of a completely satisfactory investigation, at so late a period, an exception to the operation of the Acts of limitation, in favor of the petitioner, is, with all deference, conceived not to be advisable.
Respectfully submitted,

Alexander Hamilton,Secry. of the Treasy.
Treasury DepartmentNovember 21st 1792.
